Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kriendler, J.), rendered June 19, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was not deprived of his right to be present during jury selection insofar as the selection in the present case occurred in May 1990, prior to the decisions in both People v Antommarchi (80 NY2d 247) and People v Sloan (79 NY2d 386, 392), which have been held to apply prospectively only (see, People v Mitchell, 80 NY2d 519; People v Sprowal, 84 NY2d 113; People v Hannigan, 193 AD2d 8).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Miller, Joy and Altman, JJ., concur.